 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERNATIONAL BROTHERHOOD OF FIREMENAND OILERS, A. F. OF L., or anyother labor organization, to bargain collectively through representatives ^ ftheir own choosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3) of the Act.WE WILL offer to the five individuals whose names are listed below im-mediate and full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority and other rights and priv-ileges, andmake them whole for any loss of pay they may have sufferedby reason of our discrimination against them :David F. DeathClifford A. ToddLloyd E. McMullenArthur L. WoodmanseeUldenI. SmithAll our employees are free to become or remain, or refrain frombecomingor remaining,members ofthe above-named union or of any other labor organ-ization, exceptto the extent above stated.PIERCE BROTHERS MORTUARIES,Employer.Dated--------------------By ---------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.EDITORIAL"ELIMPARCIAL" INC.andCIRcuLoDEPRENSA (GREMIODEPERIODISTAS PUERTORRIQUENOS).Case No.24-CA-104.May 6,1952Decision and OrderOn November 15, 1951, Trial Examiner Ralph Winkler 1 issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. The Triai Examiner also found thatthe Respondent had not engaged in certain other alleged unfair laborpractices.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.1As Trial Examiner MacCullen,who heard the testimony in this proceeding,was notavailable to prepare the Intermediate Report herein, we find without merit the Respond-ent's exceptions to the preparation of the Intermediate Report by Trial Examiner Winkler.Administrative Procedure Act, Section 5 (c), 5 U. S. C. Sec. 1004 (c).N. L. R. B. V.Stocker Manufacturing Company,185 F. 2d 451 (C. A. 3).99 NLRB No. 6. EDITORIAL "EL IMPARCIAL" INC.9The Board 2 has reviewed the rulings of the Trial Examiners at thehearing and in the Intermediate Report and finds that no prejudicialerror was committed.The rulings are hereby affirmed.3The Boardhas considered the Intermediate Report, the exceptions and brief,and the entire record in the case, and hereby adopts Trial ExaminerWinkler's findings,4 conclusions,6 and recommendations.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Editorial "ElImpartial" Inc., San Juan, Puerto Rico, its officers, agents, successors,and assigns, shall:'1.Cease and desist from :(a)Discouraging membership in Gremio de Prensa Radio y Teatrode Puerto Rico, or in any other labor organization of its employees,by discharging or refusing to reinstate any employees or by discrimi-nating in any other manner in regard to their hire and tenure of em-ployment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Gremio de Prensa Radio y Teatrode Puerto Rico, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.2Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog and Mem-bers Styles and Peterson].9We specifically affirm Trial Examiner Winkler's ruling that the Board's findings in theearlier proceeding against this Respondent(Editorial"El Impartial" Inc.,92 NLRB 1795)may be considered as evidence in the instant proceeding.Underwood Machinery Company,79 NLRB 1287,enf. 179 F. 2d 118(C. A 1) ; see also J.S. Abercrombie Company,83 NLRB524, petition for review denied, 180 F. 2d 578(C. A. 5).'Trial Examiner Winkler apparently assumed, but did not specifically find, that theRespondent had knowledge of Fernandez'continued union activity.Such knowledge is,however, established by Burgos'statement to Fernandez,upon the latter's reinstatement,as more fully set forth in the Intermediate Report, and also by the letter which Fernandezsent to the Respondent,accepting its offer of reinstatement.6In the absence of exceptions thereto, we adopt without further comment the TrialExaminer's conclusion that the Respondent did not independently violate Section 8 (a) (1)of the Act. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the Board finds willeffectuate the purposes of the Act :(a)Offer to Ismael Fernandez Pacheco immediate and full rein-statement to his former or a substantially equivalent position withoutprejudice to his seniority or other rights and privileges and make himwhole in the manner set forth in the section of the Intermediate Reportentitled "The Remedy."(b)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to determine the amount of back pay due under theterms of this Order.(c)Post at its plant at San Juan, Puerto Rico, copies of the noticeattached hereto and marked "Appendix A." 6 Copies of said notice,to be furnished by the Regional Director for the Twenty-fourthRegion, shall, after being duly signed by the Respondent, be postedby the Respondent immediately upon receipt thereof, and maintainedby it for a period of sixty (60) consecutive days thereafter in con-spicuous places including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for the Twenty-fourth Regionin writing within ten (10) days from the date of this Order whatsteps the Respondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that except as otherwise found here-in, the complaint be, and it hereby is, dismissed.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in, or activities on be-half of, GREMIO DE PRENSA RADIO Y TEATRO DE PUERTO Rico orany other labor organization, by discriminating in regard to,hire or tenure of employment or any term or condition of employ-ment.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." EDITORIAL "EL IMPARCIAL" INC.11WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist GREMIoDE PRENSARADIO Y TEATRO DE PUERTO Rico or any other labororganization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Ismael Fernandez Pacheco immediate andfull reinstatement to his former or substantially equivalent posi-tion without prejudice to any seniority or other rights and privi-leges enjoyed and make him whole for any loss of pay sufferedas a resultof the discrimination against him.All our employees are free to become, remain, or refrain from be-coming or remaining members of the above-named union or any otherlabor organization, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized by Section 8 (a) (3) of theAct.Dated ------------EDITORIAL"EL IMPARCIAL" INC.,Employer.By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUponcharges dulyfiled by CirculoDe Prensa,Gremlode Periodistas Puerto-rriquefios(which was succeeded by Gremio de Prensa Radio y Teatro de PuertoRico in May1951),both organizationsherein called the Union,the GeneralCounsel forthe National Labor Relations Board, by theRegional Director forthe Twenty-fourthRegion(Santurce,Puerto Rico),issued a complaint i datedAugust 30,1951, against Editorial"El Imparcial"Inc., herein called the Re-spondent,allegingthat theRespondent discriminatorily discharged an em-ployee andotherwiseengaged in other specified conduct in violation of Section8 (a) (1) and(3) and Section 2 (6) and(7) of the LaborManagement Rela-tionsAct, 1947, 61Stat.136, herein called the Act.Copiesof the complaint andIOn September 12, 1951, the Board denied a motion of the Regional Director whichsought to reopen and consolidate Case No. 38-CA-107 with the present proceeding.Accordingly,that portion of the caption of the complaint which refers to Case No.38-CA-107 was stricken from complaint by the Trial Examiner at the hearing. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharges were duly served upon the Respondent, whereupon the Respondent filedan answerdenying the commission of the unfair labor practices alleged.Pursuant to notice, a hearing was held on September 18 and 19, 1951, at San-turce, Puerto Rico, before Allen MacCullen, a Trial Examiner duly designatedto hear the matter.The General Counsel and the Respondentwererepresentedby counsel and the Union by a representative.The partiesparticipated in thehearing and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing on theissues.The parties were granted opportunity to present oral argument before TrialExaminer MacCullen, and they were also granted opportunity, which all ofthem waived, to file briefs and proposed findings of fact and conclusions of law.After the hearing was closed in this matter, Trial Examiner MacCullen becameunavailable to the Board for the purpose among other things of preparingand issuingan Intermediate Report and Recommended Order. On November7, 1951, the undersigned was duly designated to act as Trial Examiner in thismatter and particularly to prepare and issue an Intermediate Report.Upon the basis of theentirerecord in the case, I make the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Puerto Rico corporation with its principal office andplant in San Juan, Puerto Rico, where it is engaged in the preparation, publica-tion, sale, and distribution of a daily newspaper known as "El Imparcial."The Respondent has cable and news connections with concerns in the UnitedStates and it also purchases all printing material, newsprint, ink, and othersupplies from the United States or from express orders, the amount of whichexceeds $100,000 yearly.I find that the Respondent is engaged in commerce within the meaning of theAct.II.THE. ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2 (5) ofthe Act.III.THE UNFAIR LABOR PRACTICESIntroductionThe Respondent reinstated Ismael Fernandez (whose full name is IsmaelFernandez Pacheco) on July 25, 1950, pursuant to a recommended order ofa Trial Examiner's Intermediate Report inan earlier proceeding against theRespondent upon charges filed by the Union.Editorial "El Impartial" Inc.,92 NLRB 1795. In that case the Board found that the Respondent had dis-eriminatorily discharged Fernandez on March 31,1949.The present case involvesthe Respondent's discharge of Fernandez on September 6, 1951, following theafore-mentioned reinstatement.The Respondent admits this second discharge;but denies the General Counsel's claim that it was made for discriminatoryreasons.In answering the General Counsel's request in the present case that hetake judicial notice of the afore-cited Decision and Order in resolving thematter of Fernandez' discharge under consideration here, Trial ExaminerMacCullen stated that he would consider the matters containedin that decisionmerely as "background" and not as "evidence" in determining Fernandez'discharge.I do not know precisely - what limitations or distinctions Trial EDITORIAL "EL IMPARCIAL"INC.13,Examiner MacCullen had in mind.It appears,however, that the parties inboth proceedings are identical and that some of the material subsidiary issueswhich were litigated in the earlier proceeding are also identical.The Board'sfindings are therefore binding on the parties and entitled to the same fullacceptance as if they had been made in the present case,and the probative effectof these findings is limited only by the same considerations of relevancy andmateriality which apply to all matters otherwise properly before a finder of fact.What this means is that I do not distinguish between the terms "background" and"evidence"so far as concerns taking judicial notice of the Board's earlierdecision,where that decision is a matter of public record based on a litigatedproceeding between the same parties as are involved in the present case.Rather,I consider it proper to rely on any or all findings of the Board in the earliercase where such findings are probative of the issues raised by Fernandez'second discharge as alleged in the present complaint:The Respondent's Antiunion AnimusThe Union was organized as a labor organization in or about February 1949.Immediately upon learning of the possibility of such formation, the Respondentembarked upon a campaign designed to discourage membership in the Union,and the Respondent speeded up this campaign after receiving a request tobargain from the Union (92 NLRB 1796). As specifically detailed in 92 NLRB1795, 1796, 1812-1820, the Respondent's unlawful campaign to "fight" and"destroy" the Union was flagrant and widespread and accompanied by threatsof physical violence,including threats against Fernandez.But threats andwarnings and inducements were not all,however ; for the Respondent discrimi-natorily discharged five employees, one of them Fernandez, and otherwisediscriminated against a sixth employee because of their membership in andother activities on behalf of the Union (92 NLRB 1796-1802, 1820-1838).Fernandez'FirstDischargeFernandez was employed as a reporter by the Respondent from December1944 until his first discharge in March 1949 when he and other employees wereterminated because of their prominent role in the Union's affairs.Fernandezhas been an officer and an otherwise active member of the Union at all timessince its inception in February 1949.At the hearing in the earlier case, theRespondent attempted to justify the 1949 discharge as having been made forcause ; it nevertheless appears from the Board's findings,in that case, thatthese proffered reasons were lacking in substance and otherwise were merelypretexts intended to conceal the discriminatory character of the discharge.With-out further duplication of fact finding, I incorporate by reference the entirediscussion of Fernandez' discharge in 1949 as found by the Board in the earlierDecision and Order (92 NLRB 1832-1835).Fernandez'Second DischargeFernandez returned to work onJuly25, 1950, and was discharged a secondtime on September 6, 1950. The Respondent avers in its answer to the com-plaint that it discharged Fernandez,.. ,among other reasons, for (a)his repeated and apparently deliberatefailure to efficiently comply with his assignments as a reporter on Respond-ent's newspaper,(b) his repeated and apparently deliberate failure to abide2SeeUnderwoodMachinerybonii any,79 NLRB 1287, 1290. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDby the written instructions given him by the management concerning thetime schedule which he was to observe, and this despite the fact that hisinitial violations of the said instructions were called to his attention bythe management in writing, (c) his generally impudent and contemptuousattitude towards his superiors, and (d) the deliberate and obviously pro-vocative attitude assumed by him immediately preceding his discharge bythe Respondent.Immediately upon his reinstatement, Fernandez was instructed by PedroBurgos that he "should not talk to anyone about union activities or anythingelse without his [Burgos] permission." (Burgos is chief of the editorial room,a supervisory position ; his participation in the Respondent's campaign to defeatthe Union in 1949 is discussed by the Board in the earlier case. 92 NLRB 1796,1817-1818.)By memorandum dated July 25, 1950, Burgos instructed Fernandez that,beginning at once,... you will be under the obligation to cover the following sources ofinformation :District Court in San Juan-You will have to bring a copy of allpleadings filed in civil action and criminal cases.You will also have to bring every day a copy of the call in civil casesand of dates set in criminal cases.If will be under your responsibility to bring all information thatmay originate in the District Court.You will have to bring all information from this source to the editorialoffice prior to 11 o'clock in the morning, if possible, so that it may be publishedin the edition of the same day. The information obtained after our firstedition is closed, must be handed over to the staff of our editorial officeprior to 5 o'clock in the afternoon of the same day.The Respondent later instructed Fernandez to obtain information only as tocases he considered important.Also by memorandum on July 25, 1950, the Respondent's generalmanager,Hector Cintron Ayuso, advised Fernandez that,... your hours of work are as follows :Sunday:8:45 A. M. to 12:45 P. M.Monday to Thursday :8:45 A. M. to 12:00 N.1: 30 P. M. to 5: 15 P. M.Friday :8: 45 A. M. to 12: 00 N.1: 30 P. M. to 6: 15 P. M.This time schedule cannot be altered and you should not work more thanforty hours a week, unless you receive an authorization from your im-mediate chief or from the undersigned.In the card index at the entrance of the office of the Administration ofthis daily there is a card with your name so that you may markit when youarrive and when you leave your work every day.Ayuso later advised Fernandez that he did not have to mark his card at theprecise times indicated in this schedule.Burgos sent another memorandum to Fernandez on July 28, 1950, stating ineffect that Fernandez had reportedin onJuly 27, butleft immediately after- EDITORIAL "EL IMPARCIAL" INC.15ward without first going to the editorial room as he should have done and wasrequired to do daily, and that this had necessitated sending another reporteron a noncourt assignment originally intended for Fernandez because the courtswere closed on July 27. Fernandez replied to this memorandum by one of hisown to the effect, and which was substantially corroborated by Burgos himself,that after Fernandez left that morning Fernandez was engaged in obtaininginformation in connection with his regular assignment.Fernandez also stated,amongother things, that he had never before been instructed to report to theeditorial office each day, but that he had been doingso nevertheless.Again on August 4, 1950, Burgos advised Fernandez by memorandum that hehad failed to report three important news items arising in the courts and thathe was alsofailing to carry out instructions "to bring every day a completelist of cases filed and set in the District Court."Fernandez replied by mem-orandum on August 6 explaining his handling of the afore-stated three newsitems,and stating that he had been further instructed to obtain informationonly as to cases meriting attention.Fernandez further explained and testifiedwithout contradiction to the effect that there are six district attorney offices allof which release daily information, two clerks offices which handle hundreds ofcases daily,,two marshalls offices, three criminal courtrooms, and five or sixcivil courtrooms, and that one man could not possibly cover allthese newssources without missing some newsworthy items. Fernandez further explainedwithout contradiction that he could not possibly copy all the complaints that arefiled daily in the clerk's office even were he to be relieved of all other courtassignments.Two days later, on August 9, 1950, another memorandum from General Man-ager Ayuso to Fernandez noted thatyou are not keeping the time schedule which hasbeen assigned to you.In themorningyou are arriving prior to 8: 45 A. M.On Tuesday you did not mark your card at noon nor at 1: 30 P. M.On Friday you arrived late in the morning and in the afternoon you leftafter 6:45 P. M.Fernandez' reply to his memorandum stated that... I am marking in the form you indicate, and in accordance with theexplanations you gave me in your office that I could mark the card with adifference of a few minutes ;That day, Tuesday, I was authorized by Mr. Burgos not to mark (thecard) as there was an important hearing in court and, upon asking himfor instructions, over the telephone, he authorized me not to mark (thecard).I do not deny that I arrived late, which was due to the bus service, as Ileft home at thesame hourat which I leave every day. In the afternoon,I was in court, covering the divorcecases,which constitute the last newsof the day, until after 6 o'clock. That explains why I marked at that hour,as I couldnot leave the information.And again by memorandum dated August 30, 1950, Ayuso called Fernandez'attention to the fact that he had not been marking his card "in accordancewith the time schedule which was assigned to you under day of July 25th, 1950,"and Ayuso cited specific occasions.The Respondent testified in this connectionthat in view of applicable minimum wage laws, it was important that the timecards of employees show no more than 40 hours weekly.Fernandez' reply to thismemorandum is also part of the record in this case. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDOn September 6, 1950, Ayuso summoned Fernandez to Burgos' desk in theeditorial room, a fairly large place in which approximately 15 employees werepresent at the time, and he thereupon criticized Fernandez for not punchinghis time card according to the time schedule given him.Ayuso and Fernandezbecame somewhat excited in discussing the matter ; both raised their voices,each claiming at the hearing that the other was the first to do so.Ayuso testi-fied that there came a point in the conversation when he told Fernandez thatFernandez would have to punch the time card in order to continue working,whereupon Fernandez replied, "Well, if you want to, I will leave," to whichAyuso stated, "Well, if you want to, leave."Ayuso further testified thatFernandez repeated several times, "Well, if you want to, I will leave," andthat Ayuso finally told Fernandez, "Yes, go, you are fired."Fernandez then collected his belongings and he and Ayuso left the editorialroom together.Ayuso testified that when "we were walking out near the doorof the administration offices then he [Fernandez] told me that if I wanted himto, he would continue working, and I told him no, he had been disrespectful tome in the editorial room in front of all the employees, and I couldn't permit himto continue working there." In testifying precisely how Fernandez had beendisrespectful to him, Ayuso stated that Fernandez "raised his voice.He toldme that if I wanted he would leave, as if trying to force me to fire him ; in theway he spoke he was disrespectful.He spoke strongly and he said, `Well, if youwant to, I will leave,' and I told him if he wanted to he could leave. I raised myvoice too."The Respondent admitted at the hearing that deviation from time scheduleswas an oft-repeated occurrence of which many, if not all, employees were equallyguilty, and that no employee has ever been discharged for this reason. Therecord also shows, according to Fernandez' uncontradicted testimony, that whilehis employment with the Respondent had begun in 1944, the Respondent didnot criticize his work until labor organizational activities began in 1949.ConclusionsThe General Counsel contends that Fernandez had at all times performed hisduties despite the Respondent's carefully timed memoranda and thatthe Respond-ent thereby "sought to entrap [Fernandez] . . . in some kind of violation,whatever it might be, in order to be able to rid the Respondent of an active mem-ber of the Union." The Respondent on the other hand asserts, as its final position,that the disrespect toward Ayuso on September 6 motivatedthe discharge, andit expressly abandoned the portion of its answer referring' to allegedinfrac-tion of its instructions to him, including the matter of time schedules.Insubordination is indeed a lawful reason for discharge.But I do not con-siderthe test of insubordination in this case to be whether or notFernandez wasfirst to raise his voice during the September6 discussionwith Ayuso in thepresence of others or whether Fernandez told Ayuso-once, twice, or thrice-that he would leave if Ayuso wanted him to. Viewing the entire history of thecasewe have Fernandez, then an employee of more than4 years' standing, sum-marily discharged in 1949 becauseof unionmembership and activities after heignored warnings to discontinue such activities.Upon hisreinstatement he istold not to discuss the Union or any other matters with employees ; howeverhe continues his officership in the Union.Then follows abarrage of memorandawhich the Respondent submits in support of the second discharge, but whichmemoranda and the matters contained therein admittedly are not thereason,or even a reason, for the discharge. It appears,moreover,that much of thecriticism is unfounded, as it was on the occasion of the first discharge,and that 41)ITORIAL "EL IMPARCIAL" INC.17not until-the formation of the Union in 1949 did Fernandez begin to receivecriticism of his work.Rather than Fernandez studiously attempting to violatethe Respondent's instructions,as the Respondent's answer averred before suchdefense was abandoned,I find that the Respondent has studiously goadedFernandez,thus continuing the pattern of conduct toward him as described inthe earlier proceeding.I further find that Fernandez'own conduct towardAyuso on September 6 was not such as would cause the Respondent to dis-charge him ; and if this conduct be called insubordinate it was the direct resultof provocation stemming from the Respondent's animosity toward the Unionfor whichthe Respondent,not Fernandez,is responsible.I find that the Re-spondent did not discharge Fernandez because of his .conduct on September 6,but because of his union'membership and activities.By discharging Fernan-dez on September 6, 1950, I therefore conclude that the Respondent has violatedSection 8 (a) (1) and (3) of the Act.The complaint alleges other specific violations of Section 8 (a) (1) of theAct.However, the General Counsel failed, upon request, to direct the TrialExaminer'sattention at the hearing to evidence supporting these additionalallegations, and I find in any event that there, is no substantial record supportfor them.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent described in Section III, above, occurringin connection with the Respondent's operations described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and Territories, and such of them as have been foundto constitute unfair labor practices tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, I shall recommend that it cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.I shall recommend that the Respondent offer to Ismael Fernandez immediateand full reinstatement to his former or a substantially equivalent position 8without prejudice to his seniority or other rights and privileges and make himwhole for any loss of pay suffered by him as a result of the discrimination bypayment to him of a sum of money equal to the amount he would have earnedfrom September 6, 1950, the date of his discriminatory discharge, to the dateof offer of reinstatement less his net earnings' to be computed on a quarterly basisin the manner established by the Board in P.W. Woolworth Company,90 NLRB289, 291-294.Earnings in one particular quarter shall have no effect upon theback-pay liability for any other such period. It will also be recommended thatthe Respondent make available to the Board, upon request, payroll and other,records to facilitate the checking of the amount of back pay due.'In view of the nature of the unfair labor practices committed, I shall also recom-mend that the Respondent cease' and desist from infringing in any mannerupon,the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following :8The Chase National Bank of, the City of New York,San Juan, Puerto Rico, Branch,65 NLRB 827.+Crossett Lumber Company,8 NLRB 440,497-498.8F W. Woolworth Company, supra. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]EAST DENVER & LAKEWOOD PLUMBING & HEATING Co.andUNITEDASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THE PLUMBINGAND PIPEFITTING INDUSTRY OF THE UNITED STATES AND CANADA,LOCAL UNION No. 3, AFL, PETITIONER'andDRAIN LAYERS LOCALUNION No. 331, INTERNATIONAL HOD CARRIERS BUILDING AND COM-MON LABORERS UNION OF AMERICA, AFL, PETITIONER.Cases Nos.30-RC-713,30-RC-716.May 6,1952Decision and OrderUpon petitions duly filed, a consolidated hearing was held beforeHarry Irwig, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affil inctl.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel. [Chairman Herzog and MembersStyles and Peterson].Upon the entire record in this case, the Board finds :The Employer repairs, remodels, and installs plumbing and heatingsystems in Denver, Colorado, and the surrounding territory, within aradius of approximately 75 miles.During 1951, the Employer'stotal purchases of supplies and materials exceeded $70,000 in value,of which approximately $50,000 was manufactured outside the Stateand purchased from Denver suppliers. The Employer's sales duringthe same period were made entirely within the State.The value ofgoods and services supplied to commercial customers during the yeardid not exceed $500, although the Employer received $18,000 from thesupply of goods and services in the construction of a cottage court,which may serve the tourist trade.The Employer contends that its business is too remotely related tocommerce for the Board to assert jurisdiction. Inasmuch as the Em-ployer's operations do not meet any of the criteria established by theBoard for the assertion of jurisdiction, we agree that it would not1ThisPetitioner requestedthatit also be identified as being sometimes called DenverUnityLocal No. 3, Plumbers and Gas FittersUnitedAssociation.99 NLRB No. 3.